Citation Nr: 0306060	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  01-00 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
May 1983 to August 1983 and from July 18, 1992 to July 31, 
1992.  The veteran also had various other periods of ACDUTRA 
and inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the veteran's request to reopen his 
claim of entitlement to service connection for a low back 
disability.  The veteran subsequently perfected this appeal.

A videoconference hearing was held before the undersigned in 
November 2001.

In March 2002, the Board determined that new and material 
evidence sufficient to reopen the veteran's claim had been 
submitted.  Pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook additional 
development on the merits of the claim.  The veteran 
underwent a VA examination in August 2002.  By letter dated 
in December 2002, the veteran was provided a copy of the 
examination report and given an opportunity to respond.  See 
38 C.F.R. § 20.903 (2002).


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran was treated for a low back injury in July 
1992 during a period of ACDUTRA.

3.  In June 1999, the veteran underwent surgery to repair a 
herniated disc at L4-5.  

4.  Resolving all reasonable doubt in the veteran's favor, 
the residuals of a herniated disc at L4-5 are etiologically 
related to a period of ACDUTRA.


CONCLUSION OF LAW

Residuals of a herniated disc at L4-5 were incurred during a 
period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was advised of the laws and regulations 
pertaining to service connection in the January 1998 
statement of the case (SOC) and the December 1999 Board 
decision.  The March 2002 Board decision notified the veteran 
of the enactment of the VCAA.  The veteran has not identified 
additional medical records that need to be obtained.  He was 
provided a VA examination in August 2002.  

In light of the Board's favorable decision in this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Active military, 
naval, or air service includes any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2002).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2002).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2002).  Inactive duty training 
means, inter alia, duty other than full-time duty prescribed 
for Reserves or the National Guard of any state.  38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

The veteran contends that he injured his back in July 1992 
during a period of active duty for training.  The record 
indicates that the veteran had no back complaints or 
pathology during his initial period of active duty for 
training in 1983.  He was involved in a motor vehicle 
accident in 1988 that resulted in a compression fracture of 
L3.

In October 1991, the veteran filed a claim for service 
connection for lower back pain, which he indicated had arisen 
"over a period of time."  A rating decision dated in June 
1992 denied that claim.  The veteran did not appeal that 
decision and it became final.  The veteran's current claim 
involves his contention that he was injured during a period 
of training in July 1992.  At the November 2001 
videoconference hearing, the veteran testified that when he 
went to apply for service connection in approximately 1995, 
he found out that someone else had applied in 1991.  He 
concluded that his ex-wife provided the information.  

Private chiropractic records indicate that the veteran was 
seen in March 1992 with complaints of lower back pain, which 
he stated had started slowly.  He reported that he had rolled 
his truck 3 years prior.  He was seen from March through 
December 1992 with pain and stiffness in the lower back and 
was given adjustments and occupational therapy.

On July 27, 1992, the veteran was seen at AFSC Regional 
Hospital Eglin with complaints of low back pain related to 
field training.  Diagnosis was low back sprain/spasm and the 
veteran was treated with painkillers and muscle relaxers.  He 
was also given a profile that included no lifting greater 
than 10 pounds.  On periodic physical examination in February 
1994, the veteran reported recurrent back pain due to injury.

In April 1995, the veteran was seen at the Family Practice 
Clinic at Luke Air Force Base (AFB).  He presented with 
complaints of low back pain while playing basketball.  
Diagnosis was lumbar sprain/strain.  The veteran underwent a 
VA examination in December 1996.  Diagnosis was chronic 
lumbosacral strain.  

In April 1997, the veteran was examined by Dr. Paul L. Raby, 
an orthopedist, at the request of the Air National Guard.  
The veteran reported that he started having problems with his 
lumbar spine in July 1992.  Clinical diagnosis was chronic 
lumbar syndrome with left sciatica.  In the examiner's 
opinion, the actual problem was in the line of duty because 
the lumbar spine problems started while the veteran was on 
special maneuver in Florida.

A June 1998 progress note by Dr. Cheyne indicates that based 
on magnetic resonance imaging (MRI), the veteran has disc 
protrusions at L2-3, L4-5, and L5-S1, as well as degenerative 
changes at these levels.  It was noted that the veteran 
reported that his compression fracture of L3 occurred in 1985 
and that he did quite well until 1992 when he was doing some 
heavy lifting.  According to Dr. Cheyne, "[t]hat is most 
likely the injury which caused most of his present and 
ongoing problems."  The veteran received continued treatment 
for low back pain in November and December 1998.  

The record contains a July 1998 memorandum by Lt. Colonel 
Carol S. Ramsey, Chief, Aerospace Medicine.  According to 
this report, the MRI did not show the type of disc injury 
pattern that is associated with a single injury resulting in 
acute disc herniation and it did not appear that the veteran 
was performing activities in 1992 that were incompatible with 
what he might do for a living.  Rather, the pattern was that 
of degenerative disc disease, a chronic condition, due to 
long-term wear and tear on the back.  Dr. Ramsey concluded 
that the veteran's back problem was not in the line of duty 
since it was of a chronic nature, gradually worsening over 
the years.  Dr. Ramsey further stated that the degree of 
degeneration seen on the 1998 MRI "strongly supports the 
conclusion that disease existed prior to 1992."  An 
orthopedic consultant was noted to corroborate that 
conclusion.

In April 1999, the veteran returned to Dr. Cheyne with 
another flare-up and complaints of numbness in the leg to the 
knee.  A MRI examination was repeated.  The results were 
compared to the June 1998 MRI and revealed 1) left 
paracentral focal disc herniation, L4-5, unchanged; 2) small 
disc protrusion L2-3 and probable diffuse disc bulge L4-S1 
level, also unchanged; and 3) canal stenosis noted due to 
hypertrophic changes of the facets at multiple levels, 
unchanged from previous study.  He was subsequently referred 
for a neurosurgical consult.  The veteran underwent a left 
L4-5 lumbar discectomy in June 1999.

In December 1999, the veteran presented to the clinic trying 
to get Dr. Cheyne to resolve the conflict between himself and 
VA regarding whether he had back problems prior to the 1992 
injury.  Dr. Cheyne remarked that he could not resolve this 
question because he had no medical records other than his 
own.

A January 2000 statement from B. Johnson, D.C. indicates that 
the veteran did have a compression fracture of L3 in the past 
but that this compression fracture had nothing to do with the 
disc herniation at L4-5.

A January 2000 statement from Dr. Russell indicates that the 
veteran first sought chiropractic treatment in March 1992 for 
complaints of low back pain that seemed to be related to his 
roofing work.  The veteran's major complaint and treatment 
was for the sacroiliac joint and not for the lumbar region.  
The L3 compression fracture seemed to be asymptomatic at that 
time.  In the weeks preceding summer camp, the veteran's 
major complaints were his upper back and neck, not his low 
back.

A November 2000 statement from Dr. Russell reiterates that 
the veteran's major complaints before the summer camp in 
question were his upper back and neck.  Dr. Russell reported 
that he did treat the veteran's low back before summer camp 
but the region treated was the sacroiliac joint which is 
lower than the lumbar region that is in question.  

The veteran underwent a VA examination in August 2002.  The 
veteran reported that he injured his back while loading and 
unloading duffel bags from the back of a truck.  He 
experienced acute onset of pain and sought medical attention.  
The examiner reviewed the veteran's entire claims folder, 
including the several medical opinions of record.  A physical 
examination was conducted and the examiner stated the 
following:

Impression is certainly degenerative disc 
disease and a compression fracture of L3.  
It's my opinion that the compression 
fracture and the herniated disc were 2 
separate events.  The mechanism of injury 
required to fracture a spine is an axial 
load that one might expect to happen 
either from a fall when the person lands 
and the spine is loaded in a vertical 
manner, for instance when someone jumps 
from the second story of [a] building and 
lands on his feet with his spine in a 
vertical direction, we see compression 
fractures in that instance, also when 
someone sits down very abruptly, a 
compression fracture in their lumbar 
spine can occur because of the axial load 
on their spine in a sudden manner.  This 
does not usually involve a herniated 
disc.  Herniated discs occur with an 
entirely different mechanism of injury, 
so it's my conclusion that these are 
separate events, as was pointed out by 
Dr. Johnson, in this patient's chart.  I 
feel it's just as likely as not that 
lifting an 80 pound bag over the back end 
of a truck would have produced a 
herniated disc as not.  [The veteran] did 
present with pain then and was probably 
treated adequately, although the fact 
that he continued to come in and complain 
about this should have alerted one to 
order appropriate studies, including a 
magnetic resonance imaging of his spine, 
and that was not done until many years 
later.  I feel that it's very likely his 
herniated disc occurred, as he describes, 
in that his subsequent problems and 
eventual surgery are just as likely to 
have happened from his event in 1992, as 
they are from other events.  

Basically, there are three requirements which must be met to 
establish entitlement to service connection for a claimed 
disability:  1) evidence of a current disability; 
2) evidence of disease or injury in service; and 3) evidence 
of a nexus between the current disability and the disease or 
injury in service.  

The evidence indicates that the veteran has a current low 
back disability.  VA examination in August 2002 determined 
that he had degenerative disc disease and a compression 
fracture at L3.  The veteran was also diagnosed with a 
herniated disc at L4-5 and eventually underwent surgery.  

The record contains evidence that the veteran injured his 
back during a period of ACDUTRA.  At the November 2001 
videoconference hearing, the veteran reported that his back 
injury occurred at Eglin AFB.  He indicated that he was 
assigned to loading and unloading a flatbed truck with 
equipment, ranging from 65 to 80 pounds.  The veteran 
submitted several lay statements attesting to the fact that 
he had back pain during his training at Eglin AFB during 
1992.  Service medical records also establish that the 
veteran was seen in July 1992 with complaints of low back 
pain from field training.  

In order to grant service connection, the veteran's current 
disability must be related to his active military service.  
There are various medical opinions of record and it appears 
that the veteran's degenerative disc disease and compression 
fracture at L3 are not related to his injury during service.  
However, there are conflicting opinions regarding whether his 
herniated disc at L4-5 is related to the injury during 
ACDUTRA.  

According to Dr. Ramsey, the veteran's MRI did not show the 
type of disc injury pattern associated with a single injury 
resulting in acute disc herniation and that the medical 
evidence supported the conclusion that the veteran's disease 
existed prior to 1992.  The August 2002 VA examination report 
suggests that it is as likely as not that the veteran's 
herniated disc occurred from the reported injury in 1992.

The Board finds Dr. Ramsey's opinion persuasive and supported 
by adequate rationale.  Notwithstanding, the VA examiner had 
the opportunity to review the veteran's entire claims folder, 
including Dr. Ramsey's opinion, and still concluded that it 
was as likely as not that the veteran's disc herniation 
occurred as a result of the July 1992 incident.  As such, the 
Board concludes that the medical evidence regarding the 
etiology of the veteran's disc herniation at L4-5 is in 
equipoise.  Therefore, resolving all reasonable doubt in the 
veteran's favor, the residuals of a herniated disc at L4-5 
are etiologically related to a period of ACDUTRA.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for the residuals of a herniated disc at 
L4-5 is granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

